Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 1 of 11 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

WAUSAU UNDERWRITERS                           )
INSURANCE COMPANY,                            )
                                              )
                  Plaintiff,                  )
                                              )
           v.                                 )
                                              )
CMW INTERNATIONAL, LLC,                       )       Case No. 1:19-cv-4564
EVERGREEN HOLDINGS                            )
INTERNATIONAL, LLC,                           )
HARTFORD ACCIDENT AND                         )
INDEMNITY COMPANY, and                        )
U.S. FIRE INSURANCE COMPANY,                  )
                                              )
                  Defendants.                 )

                         COMPLAINT FOR DECLARATORY JUDGMENT

           Plaintiff Wausau Underwriters Insurance Company (“Wausau”), by its attorneys, states

and alleges as follows:

                                         INTRODUCTION

           1.     This is an action for a declaratory judgment, pursuant to 28 U.S.C. §§ 2201, et

seq., to determine a real, substantial, and justiciable controversy among the parties concerning

their respective rights and obligations under certain insurance contracts in connection with

certain underlying claims, as described more fully below.

                                             PARTIES

           2.     Plaintiff Wausau Underwriters Insurance Company is an insurance company

organized and existing under the laws of the State of Wisconsin with its principal place of

business in Boston, Massachusetts. Wausau has been licensed to do business and is doing

business in the State of Indiana.




{01786930- }                                      1
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 2 of 11 PageID #: 2



           3.   Defendant CMW International, LLC (“CMW International”) is a limited liability

company organized and existing under the laws of the State of Indiana with its principal place of

business in Indianapolis, Indiana. CMW International’s sole member is Evergreen Holdings

International, LLC.

           4.   Defendant Evergreen Holdings International, LLC (“Evergreen Holdings”) is a

limited liability company organized and existing under the laws of the State of Indiana with its

principal place of business in Indianapolis, Indiana. Evergreen Holdings’s sole member is CMW

Evergreen Management, Inc., which is a corporation organized and existing under the laws of the

State of Indiana with its principal place of business in Indianapolis, Indiana.

           5.   Defendant Hartford Accident and Indemnity Company (“Hartford”) is an

insurance company organized and existing under the laws of the State of Connecticut with its

principal place of business in Hartford, Connecticut. On information and belief, Hartford has

been licensed to do business and is doing business in the State of Indiana. Hartford has an

interest in this proceeding pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 20.

           6.   Defendant U.S. Fire Insurance Company (“U.S. Fire”) is an insurance company

organized and existing under the laws of the State of Delaware with its principal place of

business in Morristown, New Jersey. On information and belief, U.S. Fire has been licensed to

do business and is doing business in the State of Indiana. U.S. Fire has an interest in this

proceeding pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 20.

                                  JURISDICTION AND VENUE

           7.   This Court has jurisdiction over the present case pursuant to 28 U.S.C. §§ 1332(a)

and (c) because this is an action between citizens of different states and the amount in

controversy, exclusive of interest and costs, exceeds the sum and value of $75,000.




{01786930- }                                      2
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 3 of 11 PageID #: 3



           8.     Venue is properly laid in this District and Division pursuant to 28 U.S.C.

§§ 1391(b) and (c).

                                     INSURANCE CONTRACTS

           9.     Wausau issued certain liability-insurance contracts to CMW, Inc. for specified

policy periods between March 1, 1981, and March 1, 1986 (the “Wausau Policies”). CMW

International and Evergreen Holdings (collectively, “CMW”) are successors in interest to CMW,

Inc. (True and correct copies of the Wausau Policies, as maintained in Wausau’s files, are

attached as Exhibits A and B.)

           10.    On information and belief, Hartford issued certain liability-insurance contracts to

CMW, Inc. or its successors for specified policy periods between October 15, 2003, and

October 15, 2007 (the “Hartford Policies”).

           11.    On information and belief, U.S. Fire issued certain liability-insurance contracts to

CMW, Inc. or its predecessors for specified policy periods between March 6, 1978, and March 1,

1981 (the “U.S. Fire Policies”).

           12.    The comprehensive-general-liability insuring agreements of the Wausau Policies

provide that:

           The company will pay on behalf of the insured all sums which the insured shall
           become legally obligated to pay as damages because of
                   Coverage A – bodily injury or
                   Coverage B – property damage
           to which this insurance applies, caused by an occurrence, and the company shall
           have the right and duty to defend any suit against the insured seeking damages on
           account of such bodily injury or property damage, even if any of the allegations of
           the suit are groundless, false or fraudulent, and may make such investigation and
           settlement of any claim or suit as it deems expedient, but the company shall not be
           obligated to pay any claim or judgment or to defend any suit after the applicable
           limit of the company’s liability has been exhausted by payment of judgments or
           settlements.




{01786930- }                                       3
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 4 of 11 PageID #: 4



(Emphasis supplied.) (Exhibit A at p. 30; Exhibit B at p. 37.) On information and belief, the

Hartford Policies and the U.S. Fire Policies contain substantially similar insuring agreements.

           13.    The conditions of the Wausau Policies specifying the insured’s duties in the event

of occurrence, claim, or suit provide, in part, that:

           The insured shall cooperate with the company and, upon the company’s request,
           assist in making settlements, in the conduct of suits and in enforcing any right of
           contribution or indemnity against any person or organization who may be liable
           to the insured because of injury or damage with respect to which insurance is
           afforded under this policy; and the insured shall attend hearings and trials and
           assist in securing and giving evidence and obtaining the attendance of witnesses.
           The insured shall not, except at his own cost, voluntarily make any payment,
           assume any obligation or incur any expense other than for first aid to others at
           the time of accident.

(Emphasis supplied.) (Exhibit A at p. 8; Exhibit B at p. 9.) On information and belief, the

Hartford Policies and U.S. Fire Policies contain substantially similar conditions.

                                       UNDERLYING CLAIMS

           14.    On information and belief, on September 17, 2014, the Indiana Department of

Environmental Management (“IDEM”) sent a letter to CMW’s registered agent titled “Special

Notice of Liability.” (A true and correct copy of IDEM’s letter, as maintained in Wausau’s files,

is attached as Exhibit C.)

           15.    In the Special Notice of Liability letter to CMW, IDEM stated, among other

things, that:

           This letter notifies you … of the environmental liability that the former Contact
           Metals Welding (CMW) and current owner Evergreen Holdings has incurred with
           regard to the property located at the address currently known as 70 South Gray
           Street, Indianapolis, IN (herein referred to as the Site). [IDEM] has determined
           that a release of hazardous substances at the Site or the threat of such a release
           exists. The former Contact Metals Welding is a Responsible Person as defined
           under Indiana Code (IC) 13-11-2-192. A Responsible Person is liable for
           response actions and costs at the Site pursuant to IC 13-25-4-5 and § 107(a) of the
           Comprehensive Environmental Response, Compensation, and Liability Act (42
           United States Code (U.S.C.) § 9607(a)) (CERCLA).



{01786930- }                                       4
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 5 of 11 PageID #: 5




(Exhibit C at p. 1.)

           16.    On information and belief, on June 7, 2017, Battery Properties, Inc. (“BPI”) filed

a lawsuit against CMW captioned Battery Properties, Inc. v. CMW Int’l, LLC, et al., No. 49D02-

1706-PL-022673 (later renumbered 49D12-1706-PL-022673), in the Marion Superior Court,

Environmental Division. (A true and correct copy of BPI’s complaint [without exhibits], as

maintained in Wausau’s files, is attached as Exhibit D.)

           17.    In the “Environmental Legal Action” count of its complaint against CMW, BPI

alleged, among other things, that:

           Through its actions and inactions with respect to the contamination at the Site …,
           CMW caused and/or contributed to the release of hazardous substances (including
           chlorinated solvents) into the subsurface soil and/or groundwater at and
           emanating from the Site, which contamination poses a risk to human health and
           the environment and has been determined by IDEM to require corrective
           action….

           Pursuant to [IC] § 13-30-9-1, et seq., BPI is authorized to bring a cause of action
           against CMW to recover the costs of investigation and, if necessary, remediation
           of the chlorinated solvents and the contaminated soil and/or groundwater.

(Exhibit D at p. 10.)

           18.    The demands made in IDEM’s Special Notice of Liability letter and BPI’s

complaint, as well as any related demands made to CMW, are referred to as the “Underlying

Claims.”

                            DEFENSE OF THE UNDERLYING CLAIMS

           19.    On October 17, 2014, counsel for BPI informed Wausau, Hartford, U.S. Fire, and

other insurers of CMW that environmental contamination potentially existed on property once

owned and operated by CMW at 70 South Gray Street in Indianapolis (the “Site”).                  On

February 19, 2015, counsel for BPI sent a further letter to Wausau, Hartford, U.S. Fire, and other




{01786930- }                                       5
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 6 of 11 PageID #: 6



insurers of CMW asserting that each of the insurers had a duty to defend and indemnify CMW in

connection with the Underlying Claims. (A true and correct copy of BPI’s letter, as maintained

in Wausau’s files, is attached as Exhibit E.)

           20.   On September 11, 2015, counsel for CMW informed Wausau, Hartford, U.S. Fire,

and other insurers of CMW that the law firm of Ice Miller LLP had been retained to defend

CMW with respect to the Underlying Claims. On October 1, 2015, counsel for CMW similarly

informed Wausau, Hartford, U.S. Fire, and other insurers of CMW that the consulting firm of

EnviroForensics, Inc. (“EFI”) had been retained to defend CMW with respect to the Underlying

Claims. (True and correct copies of CMW’s letters, as maintained in Wausau’s files, are

attached as Exhibits F and G.)

           21.   On February 25, 2016, Wausau, Hartford, U.S. Fire, and other insurers of CMW

informed attorneys at the Ice Miller firm that “all of the … insurers have agreed to either

maintain their status as defending [CMW] without reservation or are agreeing to drop all

reservations and defend the … insureds without reservation.” The insurers stated that, “[b]ased

upon the policies of insurance issued, the insurers have the absolute right to control the defense

of these claims, including the right to select counsel and consultants to work with the insured.”

Consistent with this right, the insurers indicated that they were appointing counsel to defend

CMW with respect to the Underlying Claims and would be appointing a consultant in due

course. (A true and correct copy of the insurers’ letter, as maintained in Wausau’s files, is

attached as Exhibit H.)

           22.   Instead of accepting the insurers’ appointment of counsel and a consultant to

defend the Underlying Claims, CMW filed a lawsuit in this Court against one of the insurers

arguing that CMW retained the right to select defense counsel and consultants. See CMW Int’l,




{01786930- }                                    6
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 7 of 11 PageID #: 7



LLC, et al. v. Amerisure Ins. Co. (“Amerisure”), No. 1:16-cv-01384-TWP-TAB, United States

District Court for the Southern District of Indiana, Indianapolis Division (the “Amerisure

Action”). (A true and correct copy of CMW’s complaint [without exhibits], as obtained through

PACER, is attached as Exhibit I.)

           23.   After filing the Amerisure Action, CMW sought a preliminary injunction to

preclude Amerisure from exercising its contractual right to control the defense of the Underlying

Claims. In its motion, CMW maintained that Amerisure had waived or should be estopped from

asserting its right to appoint defense counsel and consultants. On December 27, 2016, the Court

denied CMW’s motion, finding that “CMW has failed to show a reasonable likelihood of

success on the merits of its waiver and estoppel claims” and that “it is clear that a

preliminary injunction is not warranted in this action.” (Emphasis supplied.) (A true and

correct copy the Court’s order, as obtained through PACER, is attached as Exhibit J.)

           24.   In denying CMW’s motion, the Court stressed that “CMW has conceded that

general liability policies give insurers the right to control the defense of claims.” (Emphasis

supplied.) (Exhibit J at p. 8.) The Court likewise noted that “CMW also has conceded that,

absent a conflict of interest, an insurer’s right to select defense counsel is inherent in the

insurer’s right to control the defense.” (Emphasis supplied.) (Id. at p. 9.) Moreover, the Court

rejected CMW’s waiver and estoppel arguments, concluding that “CMW has not and will not

suffer prejudice because Amerisure [and the other insurers have] been paying all defense

costs without a reservation of rights.” (Emphasis supplied.) (Id. at p. 12.)

           25.   After the Court’s ruling in the Amerisure Action, CMW settled with Amerisure

and certain other insurers. In August 2017, Wausau, Hartford, and U.S. Fire – which had not

settled with CMW – reasserted their right to control the defense of the Underlying Claims,




{01786930- }                                    7
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 8 of 11 PageID #: 8



including the right to select defense counsel and consultants. On August 7, 2017, counsel for

CMW once more sought to impede the insurers’ exercise of their rights, contending this time that

Wausau, Hartford, and U.S. Fire had a conflict of interest because they purportedly “lack[ed] the

economic motive to vigorously defend CMW.” (A true and correct copy of CMW’s letter, as

maintained in Wausau’s files, is attached at Exhibit K.)

           26.    On August 17, 2017, Wausau responded to CMW’s counsel and explained that

there was no conflict of interest because “the interests of [Wausau] and the other defending

insurers remain[ed] fully aligned with CMW’s interests.” (A true and correct copy of Wausau’s

letter, as maintained in Wausau’s files, is attached as Exhibit L.)

           27.    Rather than acknowledge the insurers’ contractual rights, CMW asserted that

developments with respect to the Site and the Underlying Claims might present an opportunity to

resolve its claims for coverage under the Wausau, Hartford, and U.S. Fire Policies. When that

did not come to pass, Wausau, on September 16, 2019, again informed CMW that Wausau was

exercising its right to control the defense of the Underlying Claims, including the right to select

defense counsel and consultants. Wausau pointed out that it, Hartford, and U.S Fire “previously

retained David Hatchett and Hatchett & Hauck LLP to act as co-defense counsel with [Ice

Miller] and likewise retained Ron St. John and St. John-Mittelhauser & Associates to act as

oversight consultants with” EFI. Wausau thus stated that, together with Hartford and U.S. Fire,

it was “appointing Mr. Hatchett and Mr. St. John to conduct the defense of the insured from this

point forward.” (A true and correct copy of Wausau’s letter, as maintained in Wausau’s files, is

attached as Exhibit M.)

           28. As in the past, however, CMW refused to recognize the right of Wausau, Hartford,

and U.S. Fire to control the defense of the Underlying Claims. On September 23, 2019, counsel




{01786930- }                                      8
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 9 of 11 PageID #: 9



for CMW wrote to Wausau, Hartford, and U.S. Fire stating that “CMW does not believe that the

insurers have the right to control this Claim,” but without providing any reasons for this

contention. (A true and correct copy of CMW’s letter, as maintained in Wausau’s files, is

attached as Exhibit N.)

           29.   While CMW has admitted in proceedings before this Court that Wausau,

Hartford, and U.S. Fire have a contractual right to control the defense of the Underlying Claims,

including the right to select defense counsel and consultants, CMW nevertheless has persisted in

refusing to allow the insurers to exercise this right. Wausau, therefore, has been left with no

alternative but to seek declaratory relief from this Court. In so doing, Wausau emphasizes that

the defense counsel and consultant it has selected in conjunction with Hartford and U.S. Fire –

Mr. Hatchett and Mr. St. John – have been participating in the defense of the Underlying Claims

for years, at the expense of Wausau, Hartford, and U.S. Fire. In addition, Wausau, Hartford, and

U.S. Fire have paid, and will continue to pay, the defense billings of Ice Miller and EFI until the

transition of the defense to Mr. Hatchett and Mr. St. John is complete, to the extent such billings

are not reimbursed through funds CMW received from other insurers.

                                            COUNT I

           30.   Wausau realleges and incorporates by reference paragraphs 1 through 29 above as

if set forth here in full.

           31.   This is a cause of action for a declaratory judgment, pursuant to 28 U.S.C.

§§ 2201, et seq., to determine a real, substantial, and justiciable controversy among the parties

concerning their respective rights and obligations under the Wausau, Hartford, and U.S. Fire

Policies in connection with the Underlying Claims.




{01786930- }                                    9
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 10 of 11 PageID #: 10



            WHEREFORE, plaintiff Wausau Underwriters Insurance Company prays that the Court:

 determine the parties’ respective rights and obligations under the Wausau, Hartford, and U.S.

 Fire Policies in connection with the Underlying Claims; enter judgment declaring that Wausau,

 Hartford, and U.S. Fire have the right to control the defense of the Underlying Claims, including

 the right to select defense counsel and consultants; and grant such other and further relief as the

 Court deems just, equitable, and proper.

 DATED: November 14, 2019.                    Respectfully submitted,

                                              Riley Bennett Egloff LLP

                                              /s/ J. Mark McKinzie
                                              J. Mark McKinzie, No. 15024-29
                                              Kevin T. Bennett, No. 34506-49
                                              500 North Meridian Street, Suite 550
                                              Indianapolis, IN 46204
                                              P: 317-636-8000
                                              F: 317-636-8027
                                              mmckinzie@rbelaw.com
                                              kbennett@rbelaw.com

                                              - and -

                                              Larson • King, LLP

                                              /s/ David C. Linder
                                              David C. Linder, No. 0252748
                                              30 East 7th Street, Suite 2800
                                              St. Paul, MN 55101
                                              P: 651-312-6500
                                              F: 651-312-6618
                                              dlinder@larsonking.com

                                              Attorneys for Plaintiff
                                              Wausau Underwriters Insurance Company

 1889460




 {01786930- }                                    10
Case 1:19-cv-04564-JPH-MPB Document 1 Filed 11/14/19 Page 11 of 11 PageID #: 11



                                     INDEX TO EXHIBITS

 Exhibit A – Wausau Policy 1924 03 061817 (effective 3/1/1981)

 Exhibit B – Wausau Policy 1927 03 061817 (effective 3/1/1984)

 Exhibit C – IDEM Letter to CMW (dated 9/17/2014)

 Exhibit D – BPI Complaint Against CMW (dated 6/7/2017)

 Exhibit E – BPI Letter to Insurers (dated 2/19/2015)

 Exhibit F – CMW Letter to Insurers (dated 9/11/2015)

 Exhibit G – CMW Letter to Insurers (dated 10/1/2015)

 Exhibit H – Insurers Letter to CMW (dated 2/25/2016)

 Exhibit I – CMW Complaint Against Amerisure (dated 6/6/2016)

 Exhibit J – Order in Amerisure Action (dated 12/27/2016)

 Exhibit K – CMW Letter to Insurers (dated 8/7/2017)

 Exhibit L – Wausau Letter to CMW (dated 8/17/2017)

 Exhibit M – Wausau Letter to CMW (dated 9/16/2019)

 Exhibit N – CMW Letter to Insurers (dated 9/23/2019)




 {01786930- }                                   11
